DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, 10, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US 20160098522 A1) In view of Du (US 20180047196 A1) and further in view of Abramson (US 20150168174 A1).
Claim 1. Weinstein teaches a computing platform (Figs 1 and 2 service computer 103), comprising: 
a processing unit comprising a processor (Fig 8, processor 802 [0064]);
 a communication interface (network interface 828); and 
a memory unit storing computer-executable instructions, that, when executed by the processing unit (main memory 804 instructions 826 [0066]) , cause the computing platform to: 
receive a request to generate a customized output
([0087] IN FIG. 3, the information entered by Dr. Welby is sufficient for him to create an invitation by selecting an Invite button in the user interface on the physician computer 301. The physician computer 301 is connected to a communications network 302 which is connected to a service computer 303.); 
generate an instruction to capture physical trait data of a user
([0086]- [0087] IN FIG. 3, the information entered by Dr. Welby is sufficient for him to create an invitation by selecting an Invite button in the user interface on the physician computer 301. The physician computer 301 is connected to a communications network 302 which is connected to a service computer 303.); 
transmit the instruction to a mobile device of the user
([0089] In FIG. 5, the application housing the invention and running on service computer 501 sends a message to Anne's computer 503 over a communications network 502 notifying her of the invitation from Dr. Welby. The invitation contains a URL that, when selected by Anne, opens up a web browser with the details of the invitation.); 
receive, from the mobile device, the captured physical trait data, wherein the physical trait data is captured via one or more sensors of the mobile device
(([0084] eBP is an application that interacts with a smart blood pressure cuff that can transmit a patient's blood pressure readings to her smartphone via a Bluetooth connection. [0090]-[0091] In FIG. 7, Anne's responses 705 are sent via a communications network 702 to a service computer 701 running the application using the invention. There, her responses 705 are registered in a database 704 attached to a service computer 701 running an application using the invention.); 
and further discloses the process of obtaining previous data related to a user ([0078]) and human analysis of the data ([0102]) but does not specifically disclose 
receive, from a first external source, pre-stored user data associated with the user, the pre-stored user data being captured and stored prior to receiving the request to generate the output;
and receive, from a second external source, additional user data.

However, Du teaches the process to receive, from a first external source, pre-stored user data associated with the user, the pre-stored user data being captured and stored prior to receiving the request to generate the output
([0171] At step 402, the computer device (e.g., a server) receives data from another device (e.g., a user device). As disclosed herein, data received comprise raw data, partially processed data, fully processed data (including augmented data),… the received data are decompressed (e.g., the previously augmented data) into proper format suitable for processing on the server); 
And receive, from a second external source, additional user data
([0175] At step 410, Big Data material can be accessed for subsequent processing. In some embodiments, Big Data material can be retrieved in real-time. In some embodiments, Big Data material can be saved in a database on the computer device.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use receive, from a first and second external source, the received pre-stored user data and the received additional user data  as taught by Du within the system of Weinstein for the purpose of enhancing the system to analyze all available data related to an individual and provide a thorough analysis to a user requesting information.

 Weinstein and Du further disclose using machine learning based on the received captured physical trait data , the received pre-stored user data and the received additional user data, ( Du [0159);  generate a user interface including the output (Du [0187]); and transmit the user interface to the mobile device for display on a display of the mobile device ([0167]) but does not specifically disclose 
applying machine learning based on the received captured physical trait data , the received pre-stored user data and the received additional user data to determine one or more mobility patterns of the user;  generate,  the customized output to include a set of options that correspond to the one or more mobility patterns of the user; generate a user interface including the customized output; and  transmit the user interface to the mobile device for display on a display of the mobile device.

However, Abramson teaches the process of applying machine learning based on the received captured physical trait data , the received pre-stored user data and the received additional user data to determine one or more mobility patterns of the user
([0171] Then, at step 220,… these factors can indicate that the user of mobile device 105 is likely distracted and thus unable to type consistently. (e.g. physical trait data)
[0178] At step 222 (e.g. additional user data) 
[0181] the user determination characteristics from the first input, as identified at step 220, and/or the user determination characteristics from the second input, as identified at step 222) with stored determination characteristics such as user determination characteristics, such as those stored at one or more databases, such as database 174 (that is local to mobile device 105) and/or database/server 162 (that is external to mobile device 105) (e.g. received pre-stored user data).
[0190] At step 230, processor 110 executing one or more of software modules 130, including, preferably, determination module 170, computes one or more determination factors, such as a probability, based on the various determination characteristics, (e.g. applying machine learning));
 generate,  the customized output to include a set of options that correspond to the one or more mobility patterns of the user
([0173] Then, at step 240, the processor 110 executing one or more of software modules 130, including, preferably, determination module 170, transforms an operation state of the mobile device 105 based on the determination factors (such as the probability computed at step 230), and/or outputs at least one operation state based on the at least one determination factor, and/or outputs at least one in-vehicle role of the user based on at least one determination factor, and/or outputs at least one in-vehicle location of the mobile device 105 based on at least one determination factor,); 
generate a user interface including the customized output
([0173] Then, at step 240, the processor 110 executing one or more of software modules 130, including, preferably, determination module 170, transforms an operation state of the mobile device 105 based on the determination factors (such as the probability computed at step 230),); and 
transmit the user interface to the mobile device for display on a display of the mobile device
([0173] For example, if the computed probability indicates that the in-vehicle role of a user of mobile device 105 is likely to be a driver, processor 110 can coordinate the disabling of one or more features of the mobile device 105, such as the disabling of any and/or all features that enable the entry of text into mobile device 105.).

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of applying machine learning based on the received captured physical trait data , the received pre-stored user data and the received additional user data to determine one or more mobility patterns of the user;  generate,  the customized output to include a set of options that correspond to the one or more mobility patterns of the user; generate a user interface including the customized output; and transmit the user interface to the mobile device for display on a display of the mobile device as taught by Abramson within the system of Weinstein and Du for the purpose of enhancing the system to provide certain amount of information based on the data received about the user and his/her environment in order to reduce safety risks.

Claim 2. Weinstein, Du and Abramson teach the computing platform of claim 1, wherein the captured physical trait data is captured by one or more biometric sensors (Weinstein [0084]).

Claim 3. Weinstein, Du and Abramson teach the computing platform of claim 1, wherein the instruction to capture physical trait data of the user includes a request for the user to perform an activity with the mobile device ([0084] eBP is an application that interacts with a smart blood pressure cuff that can transmit a patient's blood pressure readings to her smartphone via a Bluetooth connection. eBP allows patients to enter health information about themselves and transmit it to authorized health care providers via a messaging system.). 

Claim 4. Weinstein, Du and Abramson teach the computing platform of claim 1, wherein the set of options of the customized output includes one or more offers (Abramson [0933]). 

Claim 7. Weinstein, Du and Abramson teach the computing platform of claim 1, wherein the additional user data includes at least one of: medical data of the user and prescription data of the user, sensor data and device usage data associated with the user of the mobile device  (Weinstein[0099] a. For example, if a doctor is interested in medical data relating to a heart condition, information extraction will focus on data such as color of the face, pulse/heartbeat, breathing data, blood pressure, and etc.).

Claim 8. Weinstein teaches a computing device (Fig 5 , 503), comprising: 
a processing unit comprising a processor (Fig 8, processor 802 [0064]);; 
a communication interface (network interface 828); and 
a memory unit storing computer-executable instructions, which when executed by the processing unit (main memory 804 instructions 826 [0066]), cause the computing device to: 
execute an application on the computing device, executing the application including: 
initiating a communication session with an external data source via the communication interface 
(Figs 5 and 7 e.g. invitation and invitation response 705; [0089] In FIG. 5, the application housing the invention and running on service computer 501 sends a message to Anne's computer 503 over a communications network 502 notifying her of the invitation from Dr. Welby. T); 
displaying, by a display of the computing device, instructions for capturing one or more physical traits of a user 
(([0089] In FIG. 5, the application housing the invention and running on service computer 501 sends a message to Anne's computer 503 over a communications network 502 notifying her of the invitation from Dr. Welby. The invitation contains a URL that, when selected by Anne, opens up a web browser with the details of the invitation.));
capturing, via one or more sensors in the computing device, the one or more physical traits of the user
([0084] eBP is an application that interacts with a smart blood pressure cuff that can transmit a patient's blood pressure readings to her smartphone via a Bluetooth connection. [0090]-[0091] In FIG. 7, Anne's responses 705 are sent via a communications network 702 to a service computer 701 running the application using the invention. There, her responses 705 are registered in a database 704 attached to a service computer 701 running an application using the invention.);
and further discloses the process of obtaining previous data related to a user ([0078]) and human analysis of the data ([0102]) but does not specifically disclose 
extracting, from the external data source, pre-stored user data; and
transmitting the extracted, pre-stored user data to a computing platform. 

However, Du teaches the process of extracting, from the external data source, pre-stored user data ([0090] In some embodiments, functionalities of two or more modules can be combined. In some embodiments, one or more sub-modules can be used to carry out one type of functionality. For example, extraction module 128 can performs data discovery and extract information from raw data received in real-time); 
transmitting the extracted, pre-stored user data to a computing platform
(([0171] At step 402, the computer device (e.g., a server) receives data from another device (e.g., a user device). As disclosed herein, data received comprise raw data, partially processed data, fully processed data (including augmented data),… the received data are decompressed (e.g., the previously augmented data) into proper format suitable for processing on the server)); 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use extracting, from the external data source, pre-stored user data; transmitting the extracted, pre-stored user data to a computing platform as taught by Du within the system of Weinstein for the purpose of enhancing the system to analyze all available data related to an individual and provide a thorough analysis to a user requesting information.
Weinstein and Du disclose the process of transmitting, to the computing platform, the captured one or more physical traits of the user (Du [0159]); receiving, from the computing platform, a user interface including a generated output, the output generated based on the extracted, pre-stored user data and the captured one or more physical traits of the user (Du [0187]); and displaying, by a display of the computing device, the received user interface (Du [0167][0186]) but does not specifically disclose 
transmitting, to the computing platform, the captured one or more physical traits of the user and device usage data associated with the user; receiving, from the computing platform, a user interface including a generated customized output that include a set of options corresponding to one or more mobility patterns of the user, the one or more mobility patterns of the user determined by applying machine learning to the extracted, pre-stored user data, the captured one or more physical traits of the user, and the device usage data associated with the user; and displaying, by a display of the computing device, the received user interface.

However, Abramson teaches the process of transmitting, to the computing platform, the captured one or more physical traits of the user and device usage data associated with the user and device usage data associated with the user
([0171] user determination characteristics are one or more aspects originating at and/or derived from an input that provide insight regarding the in-vehicle role and/or identity of the user that is exerting control over and/or otherwise associated with a mobile device, such as mobile device 105.);
receiving, from the computing platform, a user interface including a generated customized output that include a set of options corresponding to one or more mobility patterns of the user, the one or more mobility patterns of the user determined by applying machine learning to the extracted, pre-stored user data, the captured one or more physical traits of the user, and the device usage data associated with the user
([0173] Then, at step 240, the processor 110 executing one or more of software modules 130, including, preferably, determination module 170, transforms an operation state of the mobile device 105 based on the determination factors (such as the probability computed at step 230), and/or outputs at least one operation state based on the at least one determination factor, and/or outputs at least one in-vehicle role of the user based on at least one determination factor, and/or outputs at least one in-vehicle location of the mobile device 105 based on at least one determination factor,
[0171] Then, at step 220,… these factors can indicate that the user of mobile device 105 is likely distracted and thus unable to type consistently. (e.g. physical trait data)
[0178] At step 222 (e.g. additional user data) 
[0181] the user determination characteristics from the first input, as identified at step 220, and/or the user determination characteristics from the second input, as identified at step 222) with stored determination characteristics such as user determination characteristics, such as those stored at one or more databases, such as database 174 (that is local to mobile device 105) and/or database/server 162 (that is external to mobile device 105) (e.g. received pre-stored user data)
[0190] At step 230, processor 110 executing one or more of software modules 130, including, preferably, determination module 170, computes one or more determination factors, such as a probability, based on the various determination characteristics, (e.g. applying machine learning))
; and displaying, by a display of the computing device, the received user interface
([0173] For example, if the computed probability indicates that the in-vehicle role of a user of mobile device 105 is likely to be a driver, processor 110 can coordinate the disabling of one or more features of the mobile device 105, such as the disabling of any and/or all features that enable the entry of text into mobile device 105.).

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of transmitting, to the computing platform, the captured one or more physical traits of the user and device usage data associated with the user; receiving, from the computing platform, a user interface including a generated customized output that include a set of options corresponding to one or more mobility patterns of the user, the one or more mobility patterns of the user determined by applying machine learning to the extracted, pre-stored user data, the captured one or more physical traits of the user, and the device usage data associated with the user; and displaying, by a display of the computing device, the received user interface as taught by Abramson within the system of Weinstein and Du for the purpose of enhancing the system to provide certain amount of information based on the data received about the user and his/her environment in order to reduce safety risks.

Claim 10. Weinstein, Du and Abramson teach the computing device of claim 8, wherein the one or more physical traits of the user include one or more of: blood pressure, heart rate, and pulse (Weinstein [0084]).

Claim 13. Weinstein, Du and Abramson teach the computing device of claim 8, wherein the instructions for capturing one or more physical traits of the user include instructions to perform a predefined activity for a predefined time period with the computing device (Weinstein [0004] e may be meaningful value to physicians in receiving “such step data” about patients' physical activity over a period of time.).

Claim 14. Weinstein, Du and Abramson teach the computing device of claim 13, wherein the instructions to perform the predefined activity for the predefined time period further including instructions to capture a heart rate of the user at a start of the predefined time period and at an end of the predefined time period (Weinstein [0006] he Apple Watch from Apple Inc. measures both exercise and heart pulse. It may be the case that a physician would like to receive heart pulse data, but not exercise data, despite that fact that both data types are read and transmitted from the same device.).

Claim 15. Weinstein teaches a method, comprising: 
by a computing device (Fig 5, 503) having at least one processor (Fig 8, processor 802 [0064]),
 a communication interface and a memory storing instructions that, when executed by the at least one processor, cause the processor to: 
execute an application on the computing device, executing the application including: 
initiating a communication session with an external data source via the communication interface; (Figs 5 and 7 e.g. invitation and invitation response 705; [0089] In FIG. 5, the application housing the invention and running on service computer 501 sends a message to Anne's computer 503 over a communications network 502 notifying her of the invitation from Dr. Welby. T); 
displaying, by a display of the computing device, instructions for capturing one or more physical traits of a user
(([0089] In FIG. 5, the application housing the invention and running on service computer 501 sends a message to Anne's computer 503 over a communications network 502 notifying her of the invitation from Dr. Welby. The invitation contains a URL that, when selected by Anne, opens up a web browser with the details of the invitation.)); 
capturing, via one or more sensors in the computing device, the one or more physical traits of the user ([0084] eBP is an application that interacts with a smart blood pressure cuff that can transmit a patient's blood pressure readings to her smartphone via a Bluetooth connection. [0090]-[0091] In FIG. 7, Anne's responses 705 are sent via a communications network 702 to a service computer 701 running the application using the invention. There, her responses 705 are registered in a database 704 attached to a service computer 701 running an application using the invention.);
and further discloses the process of obtaining previous data related to a user ([0078]) and human analysis of the data ([0102]) but does not specifically disclose 
 extracting, from the external data source, pre-stored user data and
transmitting the extracted, pre-stored user data to a computing platform. 
Weinstein and Du disclose the process of transmitting, to the computing platform, the captured one or more physical traits of the user (Du [0159]); receiving, from the computing platform, a user interface including a generated output, the output generated based on the extracted, pre-stored user data and the captured one or more physical traits of the user (Du [0187]); and displaying, by a display of the computing device, the received user interface (Du [0167][0186]) but does not specifically disclose 
transmitting, to the computing platform, the captured one or more physical traits of the user and device usage data associated with the user; receiving, from the computing platform, a user interface including a generated customized output that include a set of options corresponding to one or more mobility patterns of the user, the one or more mobility patterns of the user determined by applying machine learning to the extracted, pre-stored user data, the captured one or more physical traits of the user, and the device usage data associated with the user; and displaying, by a display of the computing device, the received user interface.

 However, Abramson teaches the process of transmitting, to the computing platform, the captured one or more physical traits of the user and device usage data associated with the user and device usage data associated with the user
([0171] user determination characteristics are one or more aspects originating at and/or derived from an input that provide insight regarding the in-vehicle role and/or identity of the user that is exerting control over and/or otherwise associated with a mobile device, such as mobile device 105.);
receiving, from the computing platform, a user interface including a generated customized output that include a set of options corresponding to one or more mobility patterns of the user, the one or more mobility patterns of the user determined by applying machine learning to the extracted, pre-stored user data, the captured one or more physical traits of the user, and the device usage data associated with the user
([0173] Then, at step 240, the processor 110 executing one or more of software modules 130, including, preferably, determination module 170, transforms an operation state of the mobile device 105 based on the determination factors (such as the probability computed at step 230), and/or outputs at least one operation state based on the at least one determination factor, and/or outputs at least one in-vehicle role of the user based on at least one determination factor, and/or outputs at least one in-vehicle location of the mobile device 105 based on at least one determination factor,
[0171] Then, at step 220,… these factors can indicate that the user of mobile device 105 is likely distracted and thus unable to type consistently. (e.g. physical trait data)
[0178] At step 222 (e.g. additional user data) 
[0181] the user determination characteristics from the first input, as identified at step 220, and/or the user determination characteristics from the second input, as identified at step 222) with stored determination characteristics such as user determination characteristics, such as those stored at one or more databases, such as database 174 (that is local to mobile device 105) and/or database/server 162 (that is external to mobile device 105) (e.g. received pre-stored user data)
[0190] At step 230, processor 110 executing one or more of software modules 130, including, preferably, determination module 170, computes one or more determination factors, such as a probability, based on the various determination characteristics, (e.g. applying machine learning))
; and displaying, by a display of the computing device, the received user interface
(([0173] For example, if the computed probability indicates that the in-vehicle role of a user of mobile device 105 is likely to be a driver, processor 110 can coordinate the disabling of one or more features of the mobile device 105, such as the disabling of any and/or all features that enable the entry of text into mobile device 105.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of transmitting, to the computing platform, the captured one or more physical traits of the user and device usage data associated with the user; receiving, from the computing platform, a user interface including a generated customized output that include a set of options corresponding to one or more mobility patterns of the user, the one or more mobility patterns of the user determined by applying machine learning to the extracted, pre-stored user data, the captured one or more physical traits of the user, and the device usage data associated with the user; and displaying, by a display of the computing device, the received user interface as taught by Abramson within the system of Weinstein and Du for the purpose of enhancing the system to provide certain amount of information based on the data received about the user and his/her environment in order to reduce safety risks.
Claim 17. Weinstein, Du and Abramson teach the method of claim 15, wherein the one or more physical traits of the user include one or more of: blood pressure, heart rate, and pulse (Weinstein [0084]).
Claim 20. Weinstein, Du and Abramson teach the method of claim 15, wherein the instructions for capturing one or more physical traits of the user include instructions to perform a predefined activity for a predefined time period with the computing device (Weinstein [0004][0006] he Apple Watch from Apple Inc. measures both exercise and heart pulse. It may be the case that a physician would like to receive heart pulse data, but not exercise data, despite that fact that both data types are read and transmitted from the same device.).

Claims 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein, Du and Abramson and Pearson (US 20110276484 A1) and further in view of Sangster (US 20100156834 A1)
Claim 5. Weinstein and Du teach the computing platform of claim 1, and further discloses the process of acquiring for authentication([0090] [0155] [0167]) 
But does not specifically disclose transmitting a request for the user to capture an image of a photographic identification; receiving a captured image of the photographic identification; receiving a captured image of the photographic identification; transmitting a request for the user to self-capture an image; receiving the self-captured image; and comparing the image of the photographic identification to the self-captured image using facial recognition to determine whether the user is authenticated.
However, Pearson teaches the process of transmitting a request for the user to capture an image of a photographic identification
([0011] For example, an image of the user may be compared to an image of the user's identification document, such as a photo identification card, to verify that the user's face corresponds to a face on the photo identification card. [0064] As shown in FIG. 4, at 410, the identity verification system 300 may capture one or more verification images of the user and identification or financial documents associated with the user. Such capture may utilize a website 310. For example, the user may have a user account 360 with the website 310, and may request identity verification to enhance the user's interaction with the website 310. When the user indicates via the website 310 that the user is prepared for an image to be captured, the identity verification system 300 may signal a capture device 305 in communication with the local machine 102 to capture a verification image.); 
 receiving a captured image of the photographic identification
([0011] [0064]); 
transmitting a request for the user to self-capture an image
([0011] [0064]); 
receiving the self-captured image
([0011] [0064]);
 and comparing the image of the photographic identification to the self-captured image using facial recognition to determine whether the user is authenticated
([0066] At 440, the user's identity may be verified based at least partially on the verification images. This verification process may comprise comparing an image of an identification document, such as a photo identification card, to an image of the user. At 450, the verification images may be associated with the user account 360 of the user, thereby indicating that the user's identity has been verified).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use photo identification and self-captured image and comparing the image of the photographic identification to the self-captured image using facial recognition to determine whether the user is authenticated as taught by Pearson within the system of Weinstein and Du for the purpose of enhancing the system to determine that the user by full facial recognition is verified based on another form of identification.
The prior art discloses the use capturing images and self-images but do not specifically disclose wherein the captured image is geo-tagged with a location and wherein the self-captured image is also geo-tagged with a location.
However, Sangster teaches wherein the captured image is geo-tagged with a location and wherein the self-captured image is also geo-tagged with a location 
([0072][0120][0106] After facial recognition analysis has been performed at steps 404, 405 and 408, the kiosk specific computer system 200 checks whether geo-tag metadata (e.g., capture location data) is available for each particular image at step 409. If geo-tag metadata is available for images (Yes), the images are sorted based on the location/s where the images were captured at step 410.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use geo-tagged images as taught by Sangster within the system of Weinstein, et. al. for the purpose of enhancing the system to determine that the individual has taken an image at a specific reported location.

Claim 11. Weinstein and Du teach the computing device of claim 8, and further discloses the process of acquiring for authentication([0090] [0155] [0167]) but does not specifically disclose wherein the instructions for capturing one or more physical traits of the user include instructions to capture one or more images of the user.
However, Pearson teaches the process of instructions for capturing one or more physical traits of the user include instructions to capture one or more images of the user
([0011] For example, an image of the user may be compared to an image of the user's identification document, such as a photo identification card, to verify that the user's face corresponds to a face on the photo identification card. [0064] As shown in FIG. 4, at 410, the identity verification system 300 may capture one or more verification images of the user and identification or financial documents associated with the user. Such capture may utilize a website 310. For example, the user may have a user account 360 with the website 310, and may request identity verification to enhance the user's interaction with the website 310. When the user indicates via the website 310 that the user is prepared for an image to be captured, the identity verification system 300 may signal a capture device 305 in communication with the local machine 102 to capture a verification image.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use instructions for capturing one or more physical traits of the user include instructions to capture one or more images of the user as taught by Pearson within the system of Weinstein and Du for the purpose of enhancing the system to determine that the user validate the identification of the user.
The prior art discloses the use capturing images and self-images but do not specifically disclose wherein the one or more images is geo-tagged with a location.
However, Sangster teaches wherein the captured image is geo-tagged with a location 
([0072][0120][0106] After facial recognition analysis has been performed at steps 404, 405 and 408, the kiosk specific computer system 200 checks whether geo-tag metadata (e.g., capture location data) is available for each particular image at step 409. If geo-tag metadata is available for images (Yes), the images are sorted based on the location/s where the images were captured at step 410.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use geo-tagged images as taught by Sangster within the system of Weinstein, et. al. for the purpose of enhancing the system to determine that the individual has taken an image at a specific reported location.

Claim 12. Weinstein, Du and Pearson teach the computing device of claim 11, wherein capturing one or more images of the user includes executing the application to control an image capture device of the computing device ([0011] [0064]).

Claim 18. Weinstein, Du and Abramson teach the method of claim 15, Weinstein and Du teach the computing device of claim 8, and further discloses the process of acquiring for authentication([0090] [0155] [0167]) but does not specifically disclose wherein the instructions for capturing one or more physical traits of the user include instructions to capture one or more images of the user.
However, Pearson teaches the process of instructions for capturing one or more physical traits of the user include instructions to capture one or more images of the user
([0011] For example, an image of the user may be compared to an image of the user's identification document, such as a photo identification card, to verify that the user's face corresponds to a face on the photo identification card. [0064] As shown in FIG. 4, at 410, the identity verification system 300 may capture one or more verification images of the user and identification or financial documents associated with the user. Such capture may utilize a website 310. For example, the user may have a user account 360 with the website 310, and may request identity verification to enhance the user's interaction with the website 310. When the user indicates via the website 310 that the user is prepared for an image to be captured, the identity verification system 300 may signal a capture device 305 in communication with the local machine 102 to capture a verification image.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use instructions for capturing one or more physical traits of the user include instructions to capture one or more images of the user as taught by Pearson within the system of Weinstein and Du for the purpose of enhancing the system to determine that the user validate the identification of the user.
The prior art discloses the use capturing images and self-images but do not specifically disclose wherein the one or more images is geo-tagged with a location.
However, Sangster teaches wherein the captured image is geo-tagged with a location 
([0072][0120][0106] After facial recognition analysis has been performed at steps 404, 405 and 408, the kiosk specific computer system 200 checks whether geo-tag metadata (e.g., capture location data) is available for each particular image at step 409. If geo-tag metadata is available for images (Yes), the images are sorted based on the location/s where the images were captured at step 410.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use geo-tagged images as taught by Sangster within the system of Weinstein, et. al. for the purpose of enhancing the system to determine that the individual has taken an image at a specific reported location.
Claim 19. Weinstein, Du and Pearson teach the method of claim 18, wherein capturing one or more images of the user includes executing the application to control an image capture device of the computing device (Weinstein [0011] [0064]).

Claims 6, 9, 16  are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein, Du, Abramson and further in view of Tran (US 20130095459 A1).
Claim 6. Weinstein and Du teach the computing platform of claim 1, and discloses validating physical trait data based on the location data (Abramson [0144][0154]) but does not specifically disclose wherein the pre-stored user data includes at least location data including a plurality of location entries corresponding to movement of the user with the mobile device.
However, Tran teaches wherein the pre-stored user data includes at least location data including a plurality of location entries corresponding to movement of the user with the mobile device
([0177] [0191][0577]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the pre-stored user data includes at least location data including a plurality of location entries corresponding to movement of the user with the mobile device  as taught by Tran within the system of Weinstein et. al. for the purpose of enhancing the system to track and keep a historical record of the location of the user. 

Claim 9. Weinstein, Du and Abramson teach the computing device of claim 8, and discloses validating physical trait data based on the location data (Abramson [0144][0154]) but does not specifically disclose wherein the pre-stored user data includes at least location data of the user including a plurality of location entries corresponding to movement of the user performed with the computing device.
However, Tran teaches wherein the pre-stored user data includes at least location data of the user including a plurality of location entries corresponding to movement of the user performed with the computing device ([0177] [0191]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the pre-stored user data includes at least location data of the user including a plurality of location entries corresponding to movement of the user performed with the computing device as taught by Tran within the system of Weinstein et. al. for the purpose of enhancing the system to track and keep a historical record of the location of the user. 

Claim 16. Weinstein, Du and Abramson teach the method of claim 15, and discloses validating physical trait data based on the location data (Abramson [0144][0154]) but does not specifically disclose wherein the pre-stored user data includes at least location data of the user including a plurality of location entries corresponding to movement of the user performed with the computing device. 
However, Tran teaches wherein the pre-stored user data includes at least location data of the user including a plurality of location entries corresponding to movement of the user performed with the computing device ([0177] [0191]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the pre-stored user data includes at least location data of the user including a plurality of location entries corresponding to movement of the user performed with the computing device as taught by Tran within the system of Weinstein et. al.  for the purpose of enhancing the system to track and keep a historical record of the location of the user. 

Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive. For independent claims 1, 8 and 15, the newly found prior art of Abramson provides the obvious improvement of the device usage data associated with the user, and generating a set of options corresponding to one or more mobility patterns of the user determined by applying machine learning extracted, pre-stored user data, the captured one or more physical traits of the user, and the device usage data associated with the user; and displaying, by a display of the computing device, the received user interface.
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

For Claims 5, 11 and 12, the prior art of Sangster in combination with Weinstein, Du and Abramson and Pearson teaches the newly added limitation/
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        /MOHAMED BARAKAT/Primary Examiner, Art Unit 2689